Citation Nr: 9932536	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  95-40 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.

3.  Entitlement to extension of a temporary total 
convalescent rating in effect from March 23, 1993 to January 
1, 1994.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1969 to 
February 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1994 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

It is noted that the appellant was awarded an increased 
evaluation for his service-connected right knee disability, 
from 20 to 30 percent disabling by a November 1994 decision.  
Because he continues to disagree with the current rating 
assigned, the claim of an increased rating above 30 percent 
for this disability remains at issue on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim remains in controversy 
where less than the maximum available benefits is awarded).

The appellant's claim of entitlement to a psychiatric 
disability, to include depression, as secondary to his 
service-connected right knee disability, is referred to the 
RO for appropriate development.  It is noted that, at a March 
1996 VA mental disorders examination, a VA psychiatrist 
diagnosed depression, secondary to disabling right knee 
condition.

At the June 1997 hearing, the appellant's representative 
raised the issue of entitlement to an extraschedular 
disability rating for the appellant's right knee disability.  
The appellant's right knee disability is rated at the maximum 
disability rating that is available for instability.  A 
disability rating greater than the maximum ratings currently 
assigned may be authorized by the appropriate VA official in 
exceptional circumstances where application of the criteria 
of the Schedule would be impractical.  The governing norm is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).  The RO has not addressed the issue of entitlement to 
an extraschedular disability evaluation.  The Board is 
precluded from making any determination concerning 
extraschedular ratings in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  Accordingly, this issue is 
referred to the RO for appropriate development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's right knee disability is manifested 
principally by severe instability, limited motion, and 
continuous pain, due to arthritis.

3.  The appellant underwent surgery for his service connected 
right knee disability in March 1993.  Postoperatively, he 
experienced complications in the laxity of the knee, pain, 
and swelling.

4.  The appellant was awarded a temporary total convalescent 
rating, from March 23, 1993 to January 1, 1994.

5.  The clinical evidence subsequent to January 1, 1994 
reflects that the appellant continued to have severe 
postoperative residuals.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for right knee instability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (1999).

2.  The criteria for an evaluation of 10 percent for 
limitation of flexion and painful motion due to traumatic 
arthritis of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Codes 5003, 5010 (1999).

3.  The criteria for extension of a temporary total 
convalescent rating, to March 23, 1994, are not met.  38 
C.F.R. § 4.30(a), (b)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On March 24, 1993, the appellant underwent surgery on his 
right knee.

At a December 1993 VA examination, the appellant complained 
of swelling of his right knee.  He stated that he used 
crutches to ambulate and wore a sleeve support for his knee.

The range of motion of the appellant's right knee was from 
zero to 120 degrees.  A moderate amount of fluid was present 
in the right knee joint.  The appellant's scar was well 
healed.

The examiner diagnosed status post operative right patella 
realignment with on going treatment.

In January 1994 a VA social worker noted that the appellant 
was unable to return to work because he was recovering from 
knee surgery.

In a February 1994 therapy session, the appellant reported to 
a VA social worker that his right kneecap had dislocated 
again and that this was a major setback.

At a February 1994 physical therapy session, the appellant 
reported that he had returned to wearing a knee brace at all 
times.  He explained that subluxation of the patella had 
increased without activity over the past several days.  The 
appellant was advised to discontinue use of the stationary 
bicycle.

In February 1994 the appellant was examined by a VA 
orthopedist for complaints of right knee pain and mild 
effusion.  The examiner noted crepitus and effusion.

In April 1994 the appellant was treated for status post 
realignment surgery for recurrent patellar dislocation.  The 
examiner recommended that the appellant continue physical 
therapy.  The examiner added that the appellant was unable to 
go to work because he was not yet gainfully employable.

In May 1994 the appellant was treated for complaints of 
continued right knee pain.  The examiner noted marked 
crepitus and joint line pain.  The range of motion of the 
appellant's right knee was from 5 to 100 degrees.  The 
examiner stated that the appellant was unable to perform work 
as an electrical contractor.

At a June 1994 VA examination, the appellant reported that he 
had undergone patellar realignment in March 1993.  He 
complained that his right knee pain was worse following 
surgery than it had been previously.  He stated that, even 
with the aid of a cane, he was unable to walk more than 10 
feet.

The examiner noted fullness of the appellant's right knee and 
fluid and swelling in the anterior and posterior aspect of 
the knee.  The scar from the appellant's surgery was well 
healed.  The range of motion of the appellant's knee was from 
10 to 80 degrees.  The appellant had pain on motion.

An X-ray examination of the appellant's right knee showed 
lateral subluxation of the right patella.  Degenerative 
changes were noted in the right knee.

The examiner diagnosed recurrent subluxation of patella with 
post-realignment, post right knee fusion, and marked limited 
mobility.

In July 1994 a medical consultant for the Social Security 
Administration noted that the appellant wore a knee brace on 
his right knee.  The appellant reported that he had fallen on 
his knee since surgery in March 1993.  The appellant 
complained of occasional swelling and crepitus.  The 
appellant's knee was stable.  His range of motion was from 
zero to 110 degrees.

In August 1994 the appellant was treated for complaints of 
right knee swelling, pain, crepitus, and some giving way.

The examiner noted effusion and crepitus.  The appellant had 
tenderness along the lateral joint line and movement of the 
patella.  The examiner diagnosed right knee degenerative 
joint disease.  The examiner prescribed a knee sleeve.

The appellant was treated in November 1994 for recurrent knee 
swelling.  The examiner noted that the appellant had required 
physical therapy since surgery in March 1993 until November 
1994.  The range of motion of the appellant's right knee was 
from 5 to 100 degrees.  The appellant was able to ambulate 
only 20-25 feet with his cane before developing knee pain.  
The examiner added that the appellant was unable to be 
gainfully employed as an electrical construction worker 
because he could not climb ladders.

In a November 30, 1994 statement regarding the appellant's 
medical condition from January to March 1994, the examiner 
stated that the appellant underwent right knee surgery in 
March 1993.  He stated that the appellant had experienced 
since the surgery persistent edema, pain, and occasional 
subluxation of the patella.

The examiner stated that the appellant had used a cane for 
ambulation within his home but that he had required crutches 
to ambulate longer distances or across uneven terrain.  The 
examiner added that occasional subluxation of the patella, 
which caused discomfort and instability, had been noted on 
terminal extension.  The examiner stated that, because of the 
continued instability, the appellant had remained in a 
patella stabilizing brace.  The examiner stated that the 
range of motion of the appellant's knee had been from 
negative 5 degrees to 100 degrees.

The examiner stated that the appellant had been unable to be 
gainfully employed as an electrical construction worker until 
the end of July 1994 because he had been unable to climb, 
squat, crawl, or kneel.

At a January 1995 VA examination, the appellant complained of 
persistent swelling of his right knee, an unstable patella, 
and an inability to ambulate without a cane.  He reported 
frequent dislocations of the patella.

The examiner noted that the appellant walked with a severe 
limp with a cane.  The appellant wore a brace on his right 
knee.  He had multiple well-healed scars on the right knee.  
He was unable to walk on his heels or toes.  The examiner 
noted a moderate amount of fluid in the right knee and 
crepitations over the right knee.  The appellant was able to 
flex his knee to 80 degrees and extend it to 10 degrees.  The 
appellant's patella was unstable to palpation.

The examiner diagnosed status post patella realignment of the 
right knee.

In a February 1995 statement, a VA orthopedist stated that 
the appellant had been unable to perform work as an 
electrician due to degenerative joint disease [DJD] of the 
right knee.  The examiner added that the appellant would be 
unable to return to this type of work.

In August 1995 the appellant was examined by Kyung Yoon, 
M.D., in connection with the appellant's claim for Social 
Security disability benefits.  The appellant complained that 
his right knee occasionally popped out of joint and that he 
occasionally fell down while walking.  He complained also of 
constant right knee pain and swelling.  He stated that he 
used a knee brace and a cane.  He reported that, three years 
previously, he underwent knee surgery for patella 
realignment.

Dr. Yoon noted that the appellant was able to walk on a level 
surface with some limping of his right leg.  The appellant 
was unable to heel and toe walk on his right leg because of 
pain.  He was able to squat about sixty percent of normal 
range.  The appellant's range of right knee flexion was 
approximately 75 percent of normal.  His range of extension 
was about 90 percent of normal.  The appellant's right knee 
was moderately swollen.  Dr. Yoon noted considerable 
crepitation on movement of the right knee.

Dr. Yoon diagnosed degenerative joint disease [DJD] of the 
right knee and patella realignment of the right knee for 
subluxation and dislocation.  Dr. Yoon commented that pain, 
swelling, and decreased mobility of the right knee were 
problems.  Dr. Yoon stated that the use of a knee brace and a 
cane were warranted.

A contemporaneous X-ray examination of the appellant's right 
knee showed mild degenerative changes with postoperative 
changes in the proximal tibia.

In January 1996 the appellant was treated as a VA outpatient 
for complaints of right knee pain.  The examiner noted a 
history of knee pain status post patellar realignment.  The 
appellant's range of motion of his right knee was from zero 
to 105 degrees.  The examiner noted moderate crepitance but 
no ligamentous instability.  The examiner diagnosed chronic 
dislocating patella despite patellar realignment and physical 
therapy [PT].

At a March 1996 VA examination, the appellant complained of 
right knee pain and arthritis of the knee joints.  The 
appellant stated that he had difficulty ascending and 
descending stairs because his knee buckled.  He stated that 
the knee gave out easily.  He stated that he was unable to 
squat or stoop.  He stated that he ambulated with a cane.  He 
stated that he wore a knee brace to stabilize his knee.

The examiner noted a 30-inch scar over the right knee.  The 
examiner noted that the range of motion of the appellant's 
right knee was from zero to 90 degrees.  The appellant's 
patella was freely mobile and moved excessively to the left 
side.  The appellant limped when he walked and was unable to 
walk without holding on to something.  The appellant had a 
tendency to fall.  The appellant gait was markedly unsteady.

The examiner diagnosed right knee dysfunction, unstable right 
knee secondary to degenerative joint disease and derangement 
of the cruciate ligament, and status post open reduction and 
internal fixation of the right knee.

At the June 1997 hearing the appellant testified that, 
following his right knee surgery in March 1993, he was 
instructed to use crutches for nine months and a cane for 
another six months.  He stated that when he switched from 
crutches to a cane, he was advised to limit weight bearing.  
He recalled that he underwent approximately two years of 
physical therapy following his knee surgery.

He stated that he wore a knee brace because his knee was 
unstable.  He explained that his kneecap would move to the 
left and the joint would buckle.  He stated that this 
occurred approximately four times per year.  He stated that 
he used his cane occasionally for long periods of ambulation 
or for walking across an uneven surface.

He stated further that he experienced pain and swelling in 
his right knee.  He stated that he had continuous pain and 
mild swelling.  He explained that, if his kneecap dislocated, 
the swelling became severe.

The appellant's representative requested an extraschedular 
rating for the appellant's disability.  The appellant 
explained that he had been advised by his physicians that he 
was unable to work as an electrician or other manual labor.  
The appellant stated that his previous work experience was 
limited to manual labor.  He added that he had no education 
or training beyond his high school graduation.

He stated that he had been employed most recently in August 
1992.

In October 1997 the appellant was treated as a VA outpatient 
for melanoma.  The examiner noted that the appellant's right 
knee was mildly swollen and tender with decreased range of 
motion.  The examiner added that the appellant's 
postoperative scar was nontender.


Analysis

1.  Increased evaluation for right knee disability.

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  He has 
not alleged that any records of probative value that may be 
obtained, and which have not been sought by VA or already 
associated with his claims folder, are available.  
Accordingly, all relevant facts have been properly developed, 
and that the duty to assist him, as mandated by 38 U.S.C.A. § 
5107(a) (West 1991), has been satisfied.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a (1999) (Schedule).  Separate 
diagnostic codes identify the various disabilities.

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1999); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton, 1 Vet. App. 282; 38 C.F.R. 
§§ 4.1, 4.2 (1999).

An evaluation of the level of disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for the 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1999); see DeLuca v. Brown, 8 Vet. 
App. 202, 205-06 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (1999).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1999).

With regard to the calculation of the appropriate level of 
impairment, VA's General Counsel has held that where there is 
arthritis and instability of the knee, separate ratings may 
be assigned under the diagnostic codes for arthritis and for 
recurrent subluxation or lateral instability.  See VAOGCPREC 
23-97.

The appellant's right knee disability is rated 30 percent 
under Diagnostic Code 5257.  This rating contemplates severe 
recurrent subluxation or lateral instability.  The assignment 
of the 30 percent rating in this case is supported by 
clinical findings of severe instability of the right knee.  
Thirty percent is the maximum rating under this code.

Pursuant to the aforementioned opinion of VA's General 
Counsel, the appellant may also be entitled to a separate 
rating under Diagnostic Code 5010 due to the presence of 
traumatic arthritis.  Traumatic arthritis is rated as 
degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion for the specific joint 
involved.

A rating of 10 percent is warranted for limitation of knee 
flexion to 45 degrees (Diagnostic Code 5260) or for 
limitation of knee extension to 10 degrees (Diagnostic Code 
5261).  The greatest limitation of motion shown on any of the 
examinations of the appellant's knee was in June 1994 and 
January 1995.  At both examinations, the appellant's range of 
motion was from 10 degrees to 80 degrees.  The appellant is 
able to flex his knee to at least 80 degrees.  Because this 
is greater than 45 degrees, the appellant is not entitled to 
a compensable evaluation under Diagnostic Code 5260.  
Although the appellant has shown limitation of extension to 
10 degrees at two examinations, the appellant has shown 
greater range of extension at six of the other examinations 
discussed above, including the two most recent examinations.  
Accordingly, the appellant is not entitled to a compensable 
evaluation under Diagnostic Code 5261.As limitation of leg 
flexion to 45 degrees is not shown, no compensable evaluation 
under Diagnostic Code 5260 is warranted.  Further, limitation 
of leg extension to 10 degrees is also not shown by the 
evidence; therefore, no compensable evaluation under 
Diagnostic Code 5261 is warranted.

However, when the limitation of motion of the specific joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  These 10 percent evaluations are combined, not 
added, under Diagnostic Code 5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1997).  Further, under Hicks v. Brown, 8 Vet. App. 
417 (1995), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") noted 
that Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful a 
motion of a major joint or group of minor joints caused by 
degenerative arthritis that is established by X-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  Therefore, with 
X-ray evidence of degenerative changes and objective 
demonstration of painful, but not limited, motion of the 
affected joint, a 10 percent rating would be applied to the 
joint under Diagnostic Code 5003.

X-ray findings support that the appellant has degenerative 
conditions in his right knee.  The knee is a major joint.  
38 C.F.R. § 4.45(f) (1998).  The recent medical evidence 
shows that the appellant suffers some limitation of motion of 
his knee and that he has pain on motion.

The Court has also held that a scar is to be rated as 
separate and distinct from the underlying pathology of which 
the scar is the product.  Esteban v. Brown, 6 Vet. App. 259 
(1994).  In the instant case, the appellant's right knee 
scarring due to his surgeries has been described as well-
healed and not tender.  Accordingly, the evidence does not 
demonstrate that this scarring is poorly nourished or 
ulcerative (Diagnostic Code 7803), or that it is tender and 
painful (Diagnostic Code 7804).  See 38 C.F.R. § 4.31 (1999).

The evidence of record does not support an evaluation of more 
than 30 percent for the appellant's right knee disability 
under Diagnostic Code 5257.  However, the appellant is 
entitled to assignment of a separate 10 percent evaluation 
under Diagnostic Code 5010 for painful and limited motion.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.40, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (1998). 


2.  Extension of convalescence benefits.

A total disability rating (100 percent) will be assigned when 
it is established that a service-connected disability 
required a period of convalescence following inpatient or 
outpatient hospitalization for a surgical procedure which 
necessitated at least one month of convalescence, or for 
surgery which resulted in severe postoperative residuals, or 
immobilization by cast, without surgery, of one or more major 
joints.  38 C.F.R. § 4.30(a) (1999).  Extensions of one, two 
or three months beyond the initial three months may be made 
under one or more of the above-cited criteria (one month's 
convalescence, severe postoperative residuals, immobilization 
by cast).  38 C.F.R. § 4.30(b)(1) (1999).  Extensions from 
one to six months beyond the initial six months may be made 
under the above-cited criteria for severe postoperative 
residuals or immobilization by cast.  38 C.F.R. § 4.30(b)(2) 
(1999).  Severe postoperative residuals from surgery include 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited).  
38 C.F.R. § 4.30(a)(2) (1999).

When, after consideration of all evidence and material of 
record there is an approximate balance of positive and 
negative evidence regarding the merits of an issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. 5107(b) (West 1991).

As fully detailed above, the evidence of record reflects that 
the appellant underwent surgery on his right knee in March 
1993 and was granted a temporary total convalescent rating 
from March 23, 1993 through January 1, 1994.  Extension of 
the total rating would be warranted until March 23, 1994, the 
maximum period allowed under 38 C.F.R. § 4.30, if the 
evidence showed that there were severe postoperative 
residuals beyond January 1, 1994.

The medical evidence shows that postoperatively, the medical 
evidence shows that in December 1993 the surgical incision 
was well-healed.  According to the November 1994 statement by 
a VA physician, the appellant was able to ambulate with a 
cane, and therefore without crutches in his home.  However, 
the physician added that the appellant required crutches for 
longer distances and on uneven terrain.

The balance of the evidence as to whether the appellant had 
severe postoperative residuals, from January 1, 1994 to March 
23, 1994, is approximately equal.  The appellant's physicians 
do not state explicitly that the appellant was prohibited 
from bearing weight on his right knee; however, it is evident 
that the physicians did not consider the appellant able to 
bear weight on his knee except for extremely short distances.  
Further, the appellant's physicians had advised the appellant 
that he was unable to return to work.  Accordingly, with 
consideration of the benefit of the doubt doctrine, the 
appellant's postoperative residuals remained "severe", as 
defined at 38 C.F.R. § 4.30(a)(2), after January 1, 1994.  He 
required medically continued use of crutches.  The appellant 
is entitled to benefits, under 38 C.F.R. § 4.30(a)(2), until 
March 23, 1994, which is the maximum extension permitted.


ORDER

An increased evaluation for right knee instability, currently 
evaluated as 30 percent disabling, is denied.

An evaluation of 10 percent for limitation of flexion and 
painful motion of the right knee due to traumatic arthritis 
is granted, subject to controlling regulations governing the 
award of monetary benefits.

The criteria for extension of a temporary total convalescent 
rating, until March 23, 1994, are met.  38 C.F.R. § 4.30(a), 
(b)(1) (1999).


REMAND

At a 1995 VA social and industrial survey, the social worker 
noted that the appellant had worked during his career at 
various manual labor jobs in a variety of locations.  She 
stated that it was highly unlikely that, with the appellant's 
mobility problems and physical limitations, he would ever be 
able to function again in a manual labor capacity.  She added 
that it was even more improbable that he would pass a pre-
employment physical examination.  She added that the 
appellant was depressed, was isolated, lacked energy, and did 
not appear motivated to seek retraining to enhance his job 
skills.

Although the VA social worker and the appellant's physicians 
have determined that the appellant is not capable of further 
employment performing manual labor, they have not discussed 
whether the appellant is qualified for other employment that 
he would be capable of performing.

Accordingly, the case is REMANDED for the following 
additional development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the appellant for right knee 
disability since October 1997.  After 
securing the necessary release, the RO 
should obtain these records.

2.  The appellant should be afforded a VA 
social and industrial survey to assess 
the appellant's employment history and 
day-to-day functioning.  The claims 
folder and a copy of this REMAND should 
be made available to the examiner for 
review before the survey.  All 
recommended tests and studies should be 
conducted.  The examiner is requested to 
identify all occupations, if any, that 
the appellant is capable of performing.  
A written copy of the report should be 
inserted into the claims folder.

3.  The RO should consider whether the 
appellant's should be submitted to the VA 
Central Office for consideration of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 4.16(b) (1999).  
The RO should conduct any additional 
evidentiary development that is deemed 
necessary prior to forwarding the case to 
Central Office.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals








